15-661
     Sherpa v. Lynch
                                                                                       BIA
                                                                               A087 774 371
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   16th day of August, two thousand sixteen.
 5
 6   PRESENT:
 7            ROBERT D. SACK,
 8            RICHARD C. WESLEY,
 9            PETER W. HALL,
10                 Circuit Judges.
11   _____________________________________
12
13   SHER LAKPA SHERPA,
14            Petitioner,
15
16                     v.                                            15-661
17                                                                   NAC
18   LORETTA E. LYNCH, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     Khagendra Gharti-Chhetry,
24                                       New York, New York.
25
26   FOR RESPONDENT:                     Benjamin C. Mizer, Principal Deputy
27                                       Assistant Attorney General; Julie M.
28                                       Iversen, Senior Litigation Counsel;
29                                       Jeffrey R. Meyer, Attorney, Office
30                                       of Immigration Litigation, United
31                                       States Department of Justice,
32                                       Washington, D.C.
33
34
35
1          UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review is

4    DENIED.

5          Petitioner Sher Lakpa Sherpa, a native and citizen of

6    Nepal, seeks review of a February 12, 2015, BIA decision denying

7    his motion to reopen.       In re Sher Lakpa Sherpa, No. A087 774

8    371 (B.I.A. Feb. 12, 2015).       We assume the parties’ familiarity

9    with the underlying facts and procedural history in this case.

10         We review the BIA’s denial of a motion to reopen for abuse

11   of    discretion,     “mindful    that    motions    to   reopen   ‘are

12   disfavored.’”       Ali v. Gonzales, 448 F.3d 515, 517 (2d Cir. 2006)

13   (quoting INS v. Doherty, 502 U.S. 314, 322-23 (1992)).          An alien

14   seeking to reopen proceedings may file one motion to reopen no

15   later than 90 days after the final administrative decision is

16   rendered.       8 U.S.C.     § 1229a(c)(7)(A),       (C)(i);    8 C.F.R.

17   § 1003.2(c)(2).       This time limitation may be excused if the

18   motion to reopen is made to apply or reapply for relief “based

19   on changed country conditions arising in the country of

20   nationality or the country to which removal has been ordered,

21   if such evidence is material and was not available and would

22   not   have   been    discovered    or    presented   at   the   previous

                                         2
1    proceeding.” 8 U.S.C. § 1229a(c)(7)(C)(ii); accord 8 C.F.R.

2    § 1003.2(c)(3)(ii).     Irrespective of whether this exception

3    applies, the motion “must be accompanied by the appropriate

4    application for relief.”    8 C.F.R. § 1003.2(c)(1).

5        Sherpa’s 2014 motion to reopen was untimely.       It sought

6    asylum, withholding of removal, and CAT relief based on changed

7    conditions in his native Nepal, but did not include a new

8    application for relief.    The BIA did not abuse its discretion

9    by requiring a new application.     8 C.F.R. § 1003.2(c)(1); see

10   Lin Xing Jiang v. Holder, 639 F.3d 751, 757 (7th Cir. 2011);

11   Palma-Mazariegos v. Keisler, 504 F.3d 144, 147 (1st Cir. 2007);

12   Waggoner v. Gonzales, 488 F.3d 632, 639 (5th Cir. 2007).

13       For the foregoing reasons, the petition for review is

14   DENIED.    As we have completed our review, any stay of removal

15   that the Court previously granted in this petition is VACATED,

16   and any pending motion for a stay of removal in this petition

17   is DISMISSED as moot.     Any pending request for oral argument

18   in this petition is DENIED in accordance with Federal Rule of

19   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

20   34.1(b).

21                                 FOR THE COURT:
22                                 Catherine O=Hagan Wolfe, Clerk


                                     3